ELECTRONIC RECORD                      PD-0881-15



COA #     07-13-00108-CR                         OFFENSE:        22.02


           Richard Scott Crawford v. The
STYLE:     State of Texas                        COUNTY:         Lubbock

COA DISPOSITION:       AFFIRMED                  TRIAL COURT: 140th District Court


DATE: 5-7-14                       Publish: NO   TC CASE #:      2004-407,817




                        IN THE COURT OF CRIMINAL APPEALS


         Richard Scott Crawford v. The State
STYLE:   of Texas                                     cca#:       PD-0881-15
                            -f?
 ^^tOT^                               Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                        PC:_

JUDGE:                                                PUBLISH:                       DNP:




                                                                                     MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                            ELECTRONIC RECORD